DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species IA, species IIA, and species IIIB in the reply filed on 27 August 2021 is acknowledged. Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4, 5, 7, and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of layer (A), layer (B), and layer arrangement, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 4 January 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unal, WO 2014/002009 (“Unal”)(copy provided herewith).
Regarding claim 1, Unal discloses a multilayer hose wherein the hose may consist of an outer layer, an intermediate layer, and an inner layer (abstract, pg. 3 lines 15-26, pg. 7 lines 17-25, claim 1). The outer layer is formed from an ethylene/propylene/diene rubber (EPDM) (pg. 3 lines 19-23, claim 1). The intermediate layer is formed from a blend comprising an acrylic-based elastomer (i.e. an acrylic rubber) and an EPDM or EP copolymer (pg. 3 lines 19-23, claim 1). The outer layer reads on claimed layer (A) and the intermediate layer reads on claimed layer (B).   
Regarding claim 17, the hose taught by Unal reads on the claimed hose.  
Regarding claims 18 and 19, Unal teaches that the disclosed hose is a charge air line for automobiles (pg. 1 lines 7-10) which reads on the hose of claims 18 and 19.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Unal as applied to claims 1 above, and further in view of Ichino et al., US 2016/0355622 (“Ichino”).
Regarding claim 2, as described above, Unal teaches a hose which meets the limitations of claim 1.  Unal is silent regarding the EPDM resin of the outer layer comprising at least one Group 2 or Group 13 element.
Ichino discloses an EPDM resin composition comprising an EPDM resin having excellent curing properties, excellent weatherability, and excellent heat aging resistance [0031, 0032, 0053]. The EPDM resin composition is disclosed as being suitable for use in turbocharger hoses (i.e. charge air hoses) [0046, 0406]. The composition comprises from 2 to 50 parts by weight of an inorganic filler which is preferably calcium carbonate which is a Group 2 element [0510, 0511].
Unal and Ichino are both directed towards the use of EPDM rubber in charge air hoses.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Unal by forming the outer layer from the EPDM resin composition taught by Ichino (1) in order take advantage of the EPDM resin’s excellent curing, heat aging resistance and weatherability and (2) because the EPDM resin composition taught by Ichino are was art recognized to be suitable for use in charge air hoses (see MPEP 2144.07).  The calcium carbonate in the EPDM resin composition of the outer layer of the resulting hose would have read on the inorganic compound recited in claim 2.  The calcium carbonate would have been present in a range of amounts which overlap, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Regarding claim 3,
Regarding claim 6, Unal teaches that the outer layer is bonded directly to the intermediate layer (pg. 7 lines 17-22).
Regarding claim 8, Ichino teaches that the EPDM resin of the disclosed composition has an ethylene/α-olefin molar ratio of from 40/60 to 99.9/0.1, a weight fraction of structural units derived from non-conjugated polyene of from 0.07 to 10 wt%, and an intrinsic viscosity of from 0.9 to 4.0 dL/g in decalin at 135 °C [0051, 0063, 0065, 0067, 0097, 054, claim 32].
Regarding claim 9, Ichino teaches that the EPDM resin of the disclosed composition comprises structural units derived from VNB [abstract, 0001, 0034].

Claims 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Unal as applied to claim 1 above, and further in view of Endo et al., US 2016/0347894 (“Endo”). 
Regarding claim 2, as described above, Unal teaches a hose which meets the limitations of claim 1. Additionally, Unal teaches that the outer layer of the disclosed hose is resistant to low temperatures.  Unal is silent regarding the EPDM resin of the outer layer comprising at least one Group 2 or Group 13 element.
Endo discloses an EPDM resin composition comprising an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038].  The EPDM resin composition is useful for producing hoses [0038, 0086-0088, 0744, 0751, 0752]. Endo teaches incorporating from 0.5 to 15 parts by mass of calcium oxide to the composition as a moisture absorbent (i.e. comprising calcium which is a Group 2 element) [0747, 0748].
Unal and Endo are both directed towards the use of EPDM rubber in hoses where low temperature properties are important.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Unal by forming the outer layer from the EPDM resin composition taught by Endo in order take advantage of the composition’s excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures. The calcium carbonate in the EPDM resin composition of the outer layer of the resulting hose would have read on the inorganic compound recited in claim 2.  The calcium oxide would have been present in a range of amounts which overlap, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Regarding claim 3, Endo teaches incorporating 0.3 to 5 parts by weight of ctadecyltrimethylammonium bromide per 100 weight parts of EPDM to the composition as an activator [0519, 0520] which reads on the claimed onium salt.
Regarding claim 6, Unal teaches that the outer layer is bonded directly to the intermediate layer (pg. 7 lines 17-22).
Regarding claim 8, Endo teaches that the EPDM resin has a molar ratio of ethylene to α-olefin of from 40/60 to 90/10, an a polyene content of from 0.3 to 5 mol%, a viscosity in decalin at 135 °C of from 0.5 to 10 dl/g [abstract, 0355-0358] which renders obvious the claimed features.
Regarding claim 9, Endo teaches that the EPDM resin may comprise structural units derived from VNB [0593].
Regarding claim 10, Endo teaches a B value range of 1.20 or more [abstract, 0050].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 14, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-11 of copending Application No. 16/078,612. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation recited in the above indicated instantly pending claims are recited in the indicated claims of the cited copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2013/0068336 to Kanbe et al. – discloses a two layer hose comprising an inner fluororubber layer and an outer acrylic rubber layer wherein no adhesive is disposed between the two layers [abstract, 0008-0013, 0021, 0022, Fig. 1, claim 1].



· US 2008/0202619 to Hirai et al. – discloses a multilayer hose comprising an outer layer formed from a composition comprising an EPDM rubber and a chloroprene rubber [abstract, 0009-0011, 0017, 0044].  The hose additionally comprises any inner layer which may be formed from an acrylic rubber [0044-0045].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782